Lumpkin, J.
1. There was no error in the rulings complained of in the grounds of the motion for a new trial. Nor are the grounds of such a character that a discussion of each of them individually would be profitable.
2. The evidence authorized the verdict, and there was no error in overruling the motion for a new trial.
3. After a careful consideration of the evidence and the motion for a new trial, it does not so clearly appear that the ease was brought to this court for delay only as to require the award of damages on that ground.

Judgment affirmed.


All the Justices concur.